Citation Nr: 0636042	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  97-19 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for service-
connected asthma, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (the RO).   

Procedural History

The veteran served on active duty from October 1955 until 
September 1957.  

In a December 1974 rating decision, the RO granted 
entitlement to service connection of a respiratory disability 
denominated as asthma.  A 10 percent disability rating was 
assigned.  In a January 1976 rating decision, a 30 percent 
disability rating was assigned.  

In April 1996, the RO received the veteran's claim of 
entitlement to an increased disability rating for service-
connected asthma.  The December 1996 rating decision denied 
the veteran's claim.  The veteran disagreed with the December 
1996 rating decision and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 1997.

From June 1997 until June 2006, the matter remained at the 
RO.  During that time, the RO was seeking additional 
respiratory testing in order to evaluate the veteran's claim.  
The record indicates that several attempts to administer the 
required respiratory function tests were unsuccessful.  
Further, during that time the Veterans' Claims Assistance Act 
was enacted, and the RO was therefore responsible for 
providing the veteran with notice and assistance under the 
new law prior to transferring the matter to the Board. 

In June 2006, the Board  requested an expert medical opinion 
in accordance with 38 C.F.R. § 20.901 (2006). The opinion has 
been provided, is associated with the veteran's VA claims 
folder and will be discussed below.

Upon receipt of the expert medical opinion by the Board, a 
copy was provided to the veteran and to his accredited 
representative, along with a letter which indicated that he 
had the right to submit additional argument and evidence to 
the Board in response to the medical opinion. Additional 
argument from the veteran's representative was received in 
October 2006 and has been associated with the veteran's 
claims folder.  


FINDING OF FACT

The veteran's service-connected respiratory disability 
manifests as chronic obstructive asthma with most recent PFT 
test results showing FEV1% between 47 and 41%.  The evidence 
of record does not include additional impairment to the 
veteran's overall health or weight loss attributable to his 
respiratory disability.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent disability 
rating and no higher have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.96, Diagnostic Code 6602 (1996);  
38 C.F.R. § 4.97, Diagnostic Code 6604 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected respiratory  disability.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
December 1996.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, several 
years after the initial rating decision, furnishing the 
veteran with VCAA notice prior to the adjudication in 
December 1996 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error. See VAOGCPREC 7-2004

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claim in a letter dated July 23, 2003 by 
which the veteran was advised of the provisions relating to 
the VCAA.  Specifically, he was advised that VA would obtain 
all evidence kept by the VA and any other Federal agency.  He 
was also informed that VA would, on his behalf, make 
reasonable efforts to obtain relevant private medical records 
not held by a Federal agency as long as he completed a 
release form for such.  The VCAA letter specifically informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide an adequate description of the 
records.   

Finally, the Board notes that the July 2003 letter expressly 
notified the veteran "If there is any other evidence or 
information that you think will support your claim, please 
let us know"  The letter further advised the veteran that he 
could submit additional evidence in support of his claim and 
the method for doing so.   This complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to  (4), degree of disability, the veteran has been 
extensively advised of the schedular requirements for an 
increased rating, as well as the kinds of evidence which 
would substantiate his claim.    

With respect to element (5), effective date, as will be 
discussed below, the Board is granting an increased rating 
for the veteran's service-connected pulmonary/respiratory 
disability.  The Board is confident that before an effective 
date is assigned appropriate notice will be sent to the 
veteran under Dingess as to effective date.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, private treatment records, 
VA treatment records and applicable lay statements.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   During the course of this appeal, the 
veteran was referred for VA medical examinations and opinions 
in October 1996, December 1998, July 1999, July 2003 and July 
2005. As indicated in the Introduction, an expert medical 
opinion was solicited by the Board and was obtained in 
September 2006. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his June 1997 substantive appeal, the veteran advised that he 
did not desire a hearing, and he has not since indicated that 
he wants a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations
 
Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) [general rating considerations; 
essentials of evaluative ratings].

Change in schedular criteria

The rating criteria found in 38 C.F.R. § 4.97, pertaining to 
pulmonary and respiratory disabilities, were changed 
effective October 7, 1996, after the veteran filed his 
current claim of entitlement to an increased disability 
rating.  See 61 Fed. Reg. 46720 (1996).  The veteran has been 
provided with both versions of the schedular criteria.

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected asthma under both the former and the current 
schedular criteria, keeping in mind that the revised criteria 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2006); VAOPGCPREC 3-2000; Green v. Brown, 
10 Vet. App. 111, 117 (1997).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's respiratory disorder is currently rated under 
38 C.F.R. § 4.97, Diagnostic Code 6602 [asthma, bronchial] 
(2006).  

The veteran's medical records indicate that his diagnoses 
include asthma and chronic obstructive pulmonary disease 
(COPD).  In September 2006, the Board obtained an expert 
medical opinion in order to clarify the relationship, if any, 
between the veteran's asthma symptomatology and his COPD 
symptomatology.  The medical expert responded that the 
veteran suffers from "Chronic Obstructive Asthma" and that 
the veteran's COPD is "entirely" related to his service-
connected asthma.  Therefore, both conditions comprise the 
veteran's service connected disability.  The examiner went on 
to note that all of the veteran's respiratory symptomatology 
is due to his Chronic Obstructive Asthma condition.  

Given this background, the Board has considered the most 
appropriate diagnostic code under both the former and the 
current criteria.  

(i.)  The former schedular criteria 

Under the former criteria, there was no specific diagnostic 
code for rating COPD.  Diagnostic Code 6602 [Asthma, 
bronchial] is deemed to be the most appropriate former 
diagnostic code, primarily because it pertains specifically 
to the diagnosed disability in the veteran's case (asthma).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate under 
the former criteria, and the veteran has not requested that 
another diagnostic code be used.  

Accordingly, the Board concludes that under the former 
criteria the veteran is appropriately rated under Diagnostic 
Code 6602.

(ii.)  The current schedular criteria

Effective October 7, 1996 the rating criteria included 
separate diagnostic codes for Bronchial Asthma, Diagnostic 
Code 6602, and for Chronic Obstructive Pulmonary Disease, 
Diagnostic Code 6604.  

Both diagnostic codes rate largely with reference to 
objective testing results.  However, the current criteria for 
Diagnostic Code 6602 also includes reference to asthma 
attacks as a basis for rating.  In the September 2006 expert 
medical opinion, the reviewing physician indicated that based 
on the current progression of the veteran's disease, he does 
not suffer from discrete asthma attacks per se [as 
contemplated in Diagnostic Code 6602], but instead suffers 
from the effects of pulmonary damage that are "always 
present." 

The criteria for Diagnostic Code 6604 [Chronic Obstructive 
Pulmonary Disease] refer predominantly to objective loss of 
pulmonary function, requiring no verified history of asthma 
attacks.  Accordingly, the Board finds that new Diagnostic 
Code 6604 is more appropriate.     

Specific schedular criteria

(i.)  The former schedular criteria

According to the version of 38 C.F.R. § 4.97 in effect prior 
to October 7, 1996, a 
10 percent evaluation was assigned for mild asthma involving 
paroxysms of asthmatic type breathing (high pitched 
expiratory wheezing and dyspnea) occurring several times a 
year with no clinical findings between attacks.  A 30 percent 
evaluation was warranted for asthma that is considered 
moderate and involves asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea 
on exertion between attacks.  A 60 percent was warranted for 
severe asthma with frequent attacks of asthma (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light 
manual labor is precluded.  A 100 percent evaluation was 
warranted for pronounced asthma involving asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

The words "slight," "moderate" and "severe" as used in the 
various Diagnostic Codes are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." See 38 
C.F.R. 4.6 (2006).  



(ii).  The current schedular criteria

According to the version of 38 C.F.R. § 4.97 effective after 
October 7, 1996, a 
10 percent rating is assigned for FEV-1 of 71- to 80-percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO SB 66- 
to 80 percent predicted; a 30 percent disability rating is 
assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; ; DLCO SB 56- to 65 percent 
predicted; a 60 percent disability rating is assigned for 
FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; ; DLCO SB 40- to 55 percent predicted, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit); and a 100 percent disability rating 
is assigned for FEV-1 less than 40-percent predicted, or; the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation0, or; corpulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

See 38 C.F.R. § 4.97, Diagnostic Code 6604 (2006).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected respiratory disability, which is currently 
evaluated as 30 percent disabling.  

For the reasons set out immediately below, the Board has 
found that the veteran is entitled to a 60 percent disability 
rating under both the old and the new criteria.  


  
Schedular rating

(i).  the former criteria

The veteran's service-connected asthma is currently evaluated 
as 30 percent disabling.  To warrant an increased evaluation 
under the former schedular criteria, the veteran's asthma 
must be more than mild.  For the reasons set out immediately 
below, the Board has determined that based upon the medical 
evidence of record, including the September 2006 opinion 
rendered by a Board Certified Pulmonary Diseases specialist, 
the criteria for the assignment of a 60 percent disability 
rating and no higher have been met under the former criteria.    

Under the former criteria a 60 percent disability rating will 
be assigned for severe asthma with frequent attacks of asthma 
(one or more attacks weekly), marked dyspnea on exertion 
between attacks with only temporary relief by medication; 
more than light manual labor is precluded.  As explained 
above, the medical evidence or record indicates that the 
veteran suffers from a severe respiratory condition and that 
he is under a constant state of bronchial distress.  It is 
also undisputed that the veteran takes several medications 
several times a day in order to control his respiratory 
symptoms.  Further, at the July 2003 VA medical examination, 
the veteran indicated that he suffered dyspnea with 
relatively little exertion, such as climbing only two flights 
of steps.  Accordingly, the criteria for the assignment of a 
60 percent disability rating have been met.  

In order to qualify for a 100 percent disability rating, 
there must be a showing of "marked weight loss" or other 
evidence of severe impairment of health.  A review of the 
veteran's VA treatment records is wholly absent a showing of 
marked weight loss due to asthma.  Indeed, at his October 
1996 VA medical examination, the veteran weighed 148 pounds, 
at the July 2005 VA examination his weight was recorded as 
160 pounds. Therefore, over the course of the appeal the 
veteran has actually experienced weight gain.  Specific 
findings that such weight loss did not exist are contained in 
both the July 2005 and July 2003 VA medical examination 
reports.  

The Board acknowledges that the veteran's representative has 
argued that a severe impairment to health due to the 
veteran's respiratory syndrome has been shown because the 
veteran suffers from hypertension.  The representative goes 
on to argue that such hypertension is a result of the use of 
prescribed corticosteroids to control the veteran's 
respiratory symptoms.  

A review of the competent medical evidence of record does 
confirm the veteran's use of corticosteroids as well as his 
diagnosis with hypertension.  However, the veteran's specific 
claim of entitlement to service connection for hypertension 
was denied in a December 1974 RO rating decision.  At that 
time, it was determined that the two conditions were not 
related.  

In ant event, and of considerable weight, is the fact that 
the evidence demonstrates that the veteran's hypertension 
existed prior to his treatment with corticosteroids.  There 
is nothing in the record that indicates that the veteran's 
hypertension is due to steroid use or is otherwise due to the 
service-connected asthma.  

Moreover, the VA treatment records seem to indicate that to 
the extent that the veteran's underlying non-service 
connected health problems and service-connected respiratory 
problems are related, the non-service connected conditions 
are aggravating the service-connected condition and not the 
reverse.  See Johnson v. Brown, 10 Vet. App. 80, 85-6 (1997) 
[38 C.F.R. § 3.310(a) and Allen v. Brown, 
7 Vet. App. 439, 448 (1995) require that the service-
connected condition be the causative factor, not the acted-
upon factor].  Specifically, records from December 2003 and 
April 2004 show that the veteran's respiratory symptoms are 
exacerbated by his non-service connected Gastroesophageal 
Reflux Disease, not that his respiratory symptoms have caused 
him to develop other conditions.  

To the extent that the veteran's representative contends that  
the service-connected asthma is causative of severe health 
problems, it is well established that lay persons without 
medical training, such as the veteran and his 
representatives, are not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The board accords the representative's 
contentions no weight of probative value.

Therefore, the criteria for the assignment of a 100 percent 
disability rating under former Diagnostic Code 6602 are not 
met.  A 60 percent disability rating under Former Diagnostic 
Code 6602 is therefore assigned.  

(ii.)  The current schedular criteria

As discussed above, the veteran's bronchial asthma is 
currently rated 30 percent disabling.  For the reasons 
expressed immediately below, the Board has determined that 
under the criteria in effect from October 7, 1996, the 
veteran also should be assigned a 60 percent disability 
rating and no higher.  

In order to warrant the assignment of a 60 percent disability 
rating there must be a showing of FEV-1 of 40- to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
40- to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).

In his September 2006 opinion, the medical expert provided a 
summary of all valid pulmonary testing results for the period 
on appeal.  This included the most recent pulmonary testing 
was conducted in April 2005 by a private provider and 
received at VA October 3, 2005.  At that time an actual FEV-1 
of 38 percent, a predicted FEV-1 of 80 percent and FEV1/FVC 
of 41 percent were noted.  Prior to that report the last 
reliable pulmonary function test as accepted by the expert 
was conducted in November 1996.  At that time a FEV-1 of 63 
percent and a FEV1/FVC of 47 percent were noted. 

At the time of the November 1996 examination and again at the 
April 2005 private examination, there was a FEV1/FVC  between 
40 to 55 percent, specifically 47 percent and 41 percent 
respectively.  The criteria for the assignment of a 60 
percent disability rating were therefore met.  The Board 
notes that the FEV-1 results reported do not meet the 
criteria for the assignment of the higher disability rating.  
However, the criteria are written as "or" and therefore 
require that only one and not all of the criteria be met in 
order to require the award of that rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned].  Compare Melson v. Derwinski, 1 Vet. App. 334 
(1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  

The Board notes that the veteran has met none of the criteria 
for the assignment of the 100 percent disability rating.  The 
numerous VA examinations have not including findings of 
corpulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; that the veteran requires outpatient oxygen 
therapy.  None of these findings was of record in the private 
examination as well.  Further, the pulmonary testing results 
summarized above do not comport with the higher disability 
rating.  

Accordingly, for the reasons set out above, the Board has 
determined that for the criteria effective October 7, 1996 
the criteria for the assignment of a 60 percent disability 
rating and no higher have been met under current Diagnostic 
Code 6604.

Extraschedular consideration

In the June 2003 SSOC, the RO included the regulation 
pertaining to extraschedular evaluations, 38 C.F.R. 
§ 3.321(b).  However, the RO did not then or at any other 
time adjudicate the matter of the veteran's entitlement to an 
extraschedular rating.  Moreover, the veteran has never 
raised the matter of his entitlement to an extraschedular 
rating.  His contentions have been limited to that discussed 
above, i.e., that he is entitled to an increased disability 
rating under the schedular criteria.  Moreover, the veteran 
and his representative have not identified any factors which 
may be considered to be exceptional or unusual.  Accordingly, 
the matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Conclusion

For the reasons and bases set out above, the Board has 
determined that the medical evidence of record indicates that 
the veteran is entitled to the assignment of a 60 percent 
disability rating under both the former and current criteria.  
To that extent, the benefit sought on appeal is granted.  


ORDER

Entitlement to a 60 percent disability rating for chronic 
obstructive asthma is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.
  


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


